Exhibit 10.3

LOGO [g13529g68e77.jpg]

July 28, 2009

Shelly Schaffer

[address]

Dear Shelly,

The purpose of this letter is to amend and restate certain provisions of your
offer letter with support.com, Inc., a Delaware Corporation (the “Company”)
dated January 29, 2008, as amended (the “Offer Letter”) following the sale of
the Company’s Enterprise business.

On behalf of the Company, we are pleased to offer to continue your employment
with the Company in the position of Chief Financial Officer, reporting to the
Chief Executive Officer of the Company. In this position, effective July 1,
2009, your annual rate of base salary shall be $255,000. The base salary will be
paid semi-monthly in accordance with the Company’s normal payroll procedures.
You will also be eligible for bonus compensation under the Company’s Executive
Incentive Compensation Plan (the “Plan”). Under the Plan, you may receive up to
$92,000 of incentive compensation during the calendar year, for an annual
equivalent On Target Earnings (OTE) of $347,000. Any such bonus shall be paid to
you within 30 days following the end of the period to which the bonus relates in
accordance with the terms of the Plan; provided that in no event will any such
bonus be paid to you earlier than the first day following the end of the period
to which the bonus relates or later than March 15 of the year following the year
to which the quarterly bonus relates or later than March 15 of the year
following the year to which the bonus relates. Any over-achievement associated
with the Company plan shall be paid on an annual basis, as described in the Plan
description. Target bonuses for subsequent years shall cover four quarters, as
described in the Plan.

As a Company employee, you will also be eligible to receive all employee
benefits, which will include health care (medical, vision, prescription drug,
dental, hospital) and life and disability insurance (life, accidental death and
dismemberment, long term disability, short term disability), vacation (paid time
off) of 20 days per annum and 12 public holidays in accordance with the
company’s published schedule. You should note that the Company reserves the
right to modify compensation and benefits from time to time, as it deems
prudent.

You should be aware that your employment with the Company is for no specified
period and constitutes at will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause.

If your employment with the Company terminates as a result of an Involuntary
Termination and you execute and deliver on a timely basis to the Company the
Company’s standard General Release and Waiver of Claims Agreement and that
release becomes effective in accordance with its terms following the expiration
of any applicable revocation period, then you will become entitled to receive
the following benefits:

(a) On the first payroll date following the earlier of (i) the effective date of
the General Release and Waiver of Claims Agreement and (ii) the sixtieth
(60th) day following the date of your Involuntary Termination, the Company shall
pay to you a lump sum payment in an amount equal to six months of your base
salary (at the rate in effect at the time of your termination) and 50% of the
bonus target in effect for the year in which you are terminated, less applicable
withholdings; and

(b) Should you timely elect under Section 4980B of the Internal Revenue Code of
1986, as amended (“Code”) to continue health care coverage under the Company’s
group health plan for yourself, your spouse and your eligible dependents
following your Involuntary Termination, then the Company shall provide such
continued health care coverage for you and your spouse and other eligible
dependents at its sole cost and expense. Such health care coverage at the
Company’s expense shall

1900 Seaport Boulevard, 3rd Floor — Redwood City, California 94063

Toll Free: 877-4WEBSPT (877-493-2778) — Local: 650-556-9440 — Fax: 650-556-1195



--------------------------------------------------------------------------------

continue until the earlier of (i) the expiration of the six (6)-month period
measured from the date of your Involuntary Termination and (ii) the first date
you are covered under another employer’s heath benefit program which provides
substantially the same level of benefits without exclusion for pre-existing
medical conditions.

Notwithstanding anything in this letter agreement, the Plan or the applicable
stock option agreements to the contrary, if the Company is subject to a Change
of Control (as defined in the Stock Option Agreement) before your employment
with the Company terminates and you are subject to an Involuntary Termination
within 12 months on or after that Change of Control, then 50% of the
then-unvested shares subject to the Option will become vested and exercisable at
the time of such Involuntary Termination (as defined below). For stock options
granted after the date of this letter, 75% of the then-unvested shares subject
to those option grants will become vested and exercisable at the time of such
Involuntary Termination. Notwithstanding anything to the contrary in the Stock
Option Agreement, a “going private” transaction shall not constitute a Change of
Control.

Notwithstanding any provision in this letter agreement to the contrary, the
following special provisions shall govern the payment date of your severance
payment in the event that payment is deemed to constitute an item of deferred
compensation under Section 409A of the Code:

(i) The severance payment will not be made at any time prior to the date of your
Separation from Service, and

(ii) No payments or benefits to which you become entitled under this letter
agreement shall be made or paid to you prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of your Separation
from Service with the Company or (ii) the date of your death, if you are deemed
at the time of such Separation from Service a “key employee” within the meaning
of that term under Code Section 416(i) and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable deferral period, all
payments deferred pursuant to this paragraph shall be paid to you in a lump sum.

For purposes of this letter agreement, the following definitions shall be in
effect:

“Involuntary Termination” means either (a) that your employment is terminated by
the Company without Cause or (b) that you resign for Good Reason (as defined
below). You may terminate your employment hereunder for Good Reason upon
satisfaction of the following requirements: (A) notifying the Company within 90
days after the occurrence of the act or omission constituting grounds for the
Good Reason termination, (B) providing the Company at least 30 days to correct
such act or omission and (C) upon the Company’s failure to take such corrective
action within such 30-day period, giving the Company written notice of such Good
Reason termination within 5 business days thereafter, with such Good Reason
termination to be effective immediately upon delivery of such notice to the
Company. In order to receive any benefits upon termination, you will be required
(i) to sign the Company’s standard General Release and Waiver of Claims
Agreement and (ii) to return all Company property. Involuntary termination does
not include a termination by reason of your death or Permanent Disability.

“Permanent Disability” means your inability to perform the essential functions
of your position with or without reasonable accommodation for a period of 120
consecutive days because of your physical or mental impairment.

“Cause” means a determination in the reasonable good faith of the Company that
you have: (a) engaged in any act of fraud, embezzlement or dishonesty or any
other act in violation of the law, including but not limited to, the conviction
of, or pleading no lo contender to, a felony (except for ordinary traffic
violations); (b) materially breached your fiduciary duty to the Company;
(c) unreasonably refused to perform the good faith and lawful instructions of
the Chief Executive Officer of which you have been notified and have failed to
correct such non-performance within thirty (30) days following such notification
(provided that such thirty-day cure period may be

 

2



--------------------------------------------------------------------------------

shortened upon notice if reasonably necessary to prevent harm to the Company),
(d) engaged in willful misconduct or gross negligence (e) willfully breached the
Employment, Confidential Information and Invention Assignment Agreement; or
(f) made any willful unauthorized use or disclosure of confidential information
or trade secrets of the Company (or any parent or subsidiary).

“Good Reason” means (a) your employment duties or responsibilities are
materially diminished by the Company without your prior written consent; (b) a
material change in the geographic location of your place of employment without
your approval, with a relocation of more than thirty (30) miles to be deemed
material for purposes of this letter agreement; (c) a material breach by the
Company of its obligations under the terms of this offer letter; or (d) in
connection with a Change of Control, you report to someone other than the Chief
Executive Officer of the parent or successor entity or you no longer have the
title of Chief Financial Officer of the parent or successor entity.

“Separation from Service” means your cessation of Employee status and shall be
deemed to occur at such time as the level of the bona fide services you are to
perform in Employee status (or as a consultant or other independent contractor)
permanently decreases to a level that is not more than twenty percent (20%) of
the average level of services you rendered in Employee status during the
immediately preceding thirty-six (36) months (or such shorter period for which
you may have rendered such service). Any such determination as to Separation
from Service, however, shall be made in accordance with the applicable standards
of the Treasury Regulations issued under Code Section 409A. For purposes of
determining whether you have incurred a Separation from Service, you will be
deemed to continue in “Employee” status for so long as you remain in the employ
of one or more members of the Employer Group, subject to the control and
direction of the employer entity as to both the work to be performed and the
manner and method of performance. “Employer Group” means the Company and any
other corporation or business controlled by, controlling or under common control
with, the Company as determined in accordance with Sections 414(b) and (c) of
the Code and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) for purposes of determining the controlled group
of corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections and in applying Section 1.414(c)-2 of the Treasury Regulations for
purposes of determining trades or businesses that are under common control for
purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in Section
1.4.14(c)-2 of the Treasury Regulations.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us during your
Orientation period (schedule to be confirmed), or our employment relationship
with you may be terminated.

You agree that, during the term of your employment with the Company, you will
not actively engage in any other employment, occupation, consulting or other
business directly or indirectly related to the business in which the Company is
now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the
Company.

As a Company employee, you will be expected to abide by the Company’s rules and
regulations. You will be expected to sign and comply with an Employment,
Confidential Information and Invention Assignment Agreement (the “Employee NDA”)
that requires, among other provisions, the assignment of patent rights to any
invention made during your employment at the Company and non-disclosure of
proprietary information. Your employment will be contingent upon and not be
deemed effective until you have executed and returned the Employee NDA to the
Company.

 

3



--------------------------------------------------------------------------------

As provided in the Employee NDA, in the event of any dispute or claim relating
to or arising out of our employment relationship, you and the Company agree that
all such disputes shall be fully and finally resolved by binding arbitration
conducted by the American Arbitration Association in San Mateo County,
California (or some other mutually agreed upon location) under the National
Rules for the Resolution of Employment Disputes. The Company agrees to pay the
fees and costs of the arbitrator. However, as also provided in the Employee NDA,
we agree that this arbitration provision shall not apply to any disputes or
claims relating to or arising out of the misuse or misappropriation of the other
party’s trade secrets or proprietary information.

This letter, along with the agreement relating to proprietary rights between you
and the Company, sets forth the terms of your employment with the Company and
supersedes any prior representations or agreements, whether written or oral.
This letter may not be modified or amended except by a written agreement, signed
by a designated representative of the Company and you.

To indicate your acceptance of the Company’s offer, please sign, date, and
return this letter to our Human Resources department. A duplicate original is
enclosed for your records.

We look forward to working with you.

 

Sincerely,

/s/    Anne-Marie Eileraas

Anne-Marie Eileraas

SVP, General Counsel and Secretary

support.com, Inc.

By signing this Offer Letter, I hereby accept, acknowledge and agree to the
terms and conditions as stated above.

On this day of July 30th, 2009

 

/s/    Shelly Schaffer

Shelly Schaffer

Enclosure:    Duplicate Letter

 

4